Mr. Justice Clayton
delivered the following dissenting opinion.
In 1823, Joel Dyer, the grandfather of the appellee, the complainant in the court below, made a conveyance in the State of Tennessee to one Blackman Coleman, of a tract of land and of certain slaves, “ in trust for Mary H. Gray and her child, and such other children as she might have, for their use, benefit and behoof forever.” The complainant is the child mentioned, and is the only one his mother bore. She died in 1836; her husband and the trustee, are likewise dead. The slave in dispute was sold by her husband in this State, about the year 1825. This bill was filed in 1846, less than three years after the complainant became of age. The statute of limitations is opposed as a bar to recovery.
The deed made the mother and child joint owners of the property. See Gray v. Hays, 7 Humph. Ten. R. 590, a case which grew out of the same transaction. The dispute, however, in the present case, is in regard to the statute of limitations. It is insisted by the counsel of the appellee, that the suit was brought in three years after he came of áge, and that he is not to be prejudiced by the failure of the trustee to sue at an earlier day.
The most of the authorities hold a different doctrine from that which is here contended for. In Wych v. The East India Company, 3 P. Wms. 309, it was laid down, “ That the administrator during the infancy of the plaintiff had the right to sue ; and though the cestui que trust was an infant, yet he must be bound by the trustee’s not suing in time.” This case is cited as authority in other decisions, and by various commentators. Pentland v. Stokes, 2 Ball & Beat. 75; 2 Lomax on Ex’rs. 401. Hill, in his treatise on Trustees, likewise refers to it, and adds, “ This appears to be the true doctrine of the court, although the point might still be open to argument.” Ib. 268. In Williams v. Otey, 8 Humph. 563, the point is expressly decided in ac*148cordance with this case. The court there says, “Whenever a trustee having the legal title, neglects to sue till he is barred by the statute of limitations, the cestui que trust is likewise barred, though an infant under twenty-one years of age.” A similar decision was made in Bennett v. Williamson, 8 Ired. Law R. 124.
The case of Allen v. Bayer, 2 Vern. 368, appears at first view, to be opposed to these. There the court said, “ Although the fine and non-claim was a good bar at law, the legal estate being in trustees who were of full age, and ought to have entered, yet the plaintiff ought not to suffer for their laches, being an infant.” And'so held that the infant was not barred.
In the case of The Earl v. Countess of Nottingham, 3 P. Wims. 309, note, the Lord Chancellor was of opinion, that a fine and five years non-claim should, in favor of a purchaser, bar a trust term, though the cestui que trust was an infant. These two cases may be reconciled by the fact, that in the former the fine was levied without consideration, and in the latter it was levied to a purchaser. This distinction is taken in reference to these two cases in Bingham on Infancy, 86. See also Reynolds v. Jones, 2 Sim. & Stu. 213.
Sanders, in his work on Uses and Trusts, p. 200, says, “ A fine levied by a trustee cannot prejudice the equitable interest of his cestui que trust, unless it be levied to a purchaser without notice.” Again, the same author,' at p. 247, states the doctrine laid down in Allen v. Bayer, as the general rule, but adds, “ The exception to the rule is in the case of a purchaser or creditor.” Thus, it would seem to be established, that an infant cestui que trust may be barred by the jaches of the trustee even in equity, as against a purchaser for value without notice.
At an early day Lord Hardwicke said, “ The rule in this court, that the statute of limitations does not bar a trust estate, holds only as between cestui que trust and trustee, not between cestui que trust and trustee on one side, and strangers on the other, for that would be to make the statute of no force at all; for there is hardly any estate of consequence without such trust, and so the act would never take place. Therefore, *149where a cestui que trust and his trustee are both out of‘possession for the time limited, the party in possession has a good bar against them both.” Lewellen v. Mackworth, 2 Eq. Cas. Ab. 579; 1 Sand. Us. and Tr. 281; Hill on Tr. 267.
Other eases lay down the rule, “ That if the trustee does not enter, and the cestui que trust does not compel him to enter, as to the person claiming paramount, the cestui que trust is barred.” Or, to state the proposition more broadly, equity is bound to regulate its proceedings by analogy, or in obedience to the statute of limitations. Hovenden v. Lord Annesley, 2 Sch. & Lefr. 629; Medlicott v. O’Donnell, 1 Ball & Beat. 166. See also Angell on Lim. 515. It is true that, in these cases, it does not appear that the cestui que trust was under any disability. But the trustee is clothed with the legal title; the possession of the cestui que trust is his possession. So long as the trustee is in possession, there is no adverse holding until a disclaimer. The trust is not barred by the statute, when the question arises between the parties to it. Angell on Lim. 161; Hill, Trus. 266; Sug. Ven. 395. But in case of an alienation to a purchaser without notice, the statute will run. And when, in such case, a cestui que trust and his trustee are both out of possession for the time limited, the party in possession has a good bar against both. In such case, the remedy of the cestui que trust is against the trustee. 2 Tuck. Com. 436 ; Sug. Ven. 395.
Courts of equity are not within the words of the statute of limitations, but they adopt them by analogy, and follow the rules of law in regard to them. In the present case, the legal estate represented by the trustee is barred, and no suit at law could be sustained by him. , It follows that the equitable estate is equally- barred, and that the defendant, having had possession under circumstances which would prevent a recovery at law, is equally protected in equity.
In determining whether the cestui que trust is barred, it is always necessary to consider the extent to which his interest is represented by, or is confided to the trustee. The latter takes exactly that quantity of interest which the purposes of the trust require. Hill on Trustees, 238. No more nor less. *150An executor or administrator fully represents the interest of every one concerned, either as creditor, legatee or distributee, as to all debts due to the estate. Hence the decision in Wych v. East India Co., 3 P. Wms. before cited, stands on correct principles. But it would not do to push the doctrine too far. But in regard to specific property not necessary to pay debts, he is a trustee of the legatee or distributee, but in a very limited sense. It may, therefore, deserve a very careful consideration, before it is decided that the legatee or distributee of such property can be barred by his negligence in prosecuting a suit to recover property which passed out of his possession after the death of the decedent. His acts or omissions should bind nothing beyond the interest which is vested in him.
But where a trustee is appointed for the protection of an estate of an infant, and the legal title is vested in the trustee by the conveyance, then to the whole extent that the legal estate passes to him, he is the representative 'of that right. If he betrays the trust, equity would, at the instance of the infant, extend its relief to him, and protect the equitable title ; but if no one moves in it until the legal estate becomes barred, then the equitable estate would be likewise barred, in favor of a honi fide purchaser without notice.
The chancery court decided that the complainant was entitled to recover; this was not in accordance with the view here taken of the law. But that view is not sustained by the majority of the court. My opinion would be, that the case should be reversed and remanded. It does not appear by the record whether the trustee accepted the trust, and acted under it. If he did not, then the complainant’s infancy brings him within the exception of the statute. Rankin v. Bradford, 1 Leigh, 163.
But by the majority the decree of the court below is affirmed.